DETAILED ACTION
EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given during a telephone call with Applicant’s representative, Mr. Erin Madill, on March 23, 2021. 

3. With the amendment filed by Applicant on January 15, 2021, claims 4 and 8 have been cancelled. Claims 1–3, 5–7, and 9–20 are now pending and are allowed over the prior art of record.
In view of the interview of record conducted on March 23, 2021 with Applicant’s representative and the Examiner amendments indicated below, the pending claims are allowed over the prior art of record, and the previous claim rejection under §35 USC §101 is withdrawn. 
Regarding the withdrawn 101 rejection, in view of the pending amended claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 USC §101, the prior 101 rejection is withdrawn and the pending claims are allowed since the instant claims recite additional features and/or elements 

4.  Claims 1 and 13 are amended by the Examiner as follows (in view of the most recent amended claim set of January 15, 2021):
Claim 1  
A cloud-based computing system, comprising:
a plurality of different respective payment gateways, wherein each respective payment gateway is an application service provider that provides a payment gateway adapter configured to provide different payment gateway functionality customized for each respective payment gateway; and
a cloud computing platform, comprising:
a multitenant database system that is configurable to provide applications and services to a plurality of clients, wherein each client is a tenant or organization of the cloud computing platform that transacts business with one or more customers via one or more of the respective payment gateways that are external to the cloud computing platform; and
a payments platform module having a pluggable architecture configurable to integrate one or more of the respective payment gateway adapters of the plurality of different respective payment gateways with the cloud computing platform so that one or more of the clients of the multitenant database system are configured to selectively integrate a selected one or more of the respective payment gateway 
wherein the payments platform module provides: payment gateway client APIs that are coded using the custom programming language of the cloud-based computing platform and that clients can utilize to interact with the various different respective payment gateways: and payment gateway adapter APIs of the respective payment gateway adapters for each of the different respective payment gateways, wherein the payment gateway adapter APIs are configurable to enable each respective payment gateway to integrate with the payments platform module, and
wherein the payments platform module comprises:
a software-based payment gateway integration layer that is configurable to enable the payments platform module to interact with the different respective payment gateways by providing the payment gateway adapter APIs to interact with each of the 
wherein the respective payment gateway adapters translate the payment gateway adapter APIs of the respective payment gateway adapters into the payment gateway client APIs of the cloud computing platform so that they are compatible.


Claim 13
A cloud-based computing system comprising a cloud computing platform that includes a multitenant database system that hosts a plurality of clients that each transact business with one or more customers via one or more of a plurality of different respective payment gateways that are external to the cloud computing platform, wherein the multitenant database system that is configurable to provide applications and services to the plurality of clients, wherein each client is a tenant or organization of the cloud computing platform, wherein the cloud-based computing system comprises at least one hardware-based processor and memory, wherein the memory comprises processor-executable instructions encoded on a non-transient processor-readable media, wherein the processor-executable instructions, when executed by the processor, are configurable to cause:
selecting a respective payment gateway adapter for a respective payment gateway, wherein the respective payment gateway is one of a plurality of different respective payment gateways, wherein each respective payment gateway is an 
executing, at a payments platform module of the cloud computing platform, the respective payment gateway adapter that was selected so that a client and one or more customers of the client are able to perform payment transactions using the respective payment gateway that was selected via the payments platform of the cloud computing platform,
wherein the payments platform module has a pluggable architecture configurable to integrate one or more of the respective payment gateway adapters of the plurality of different respective payment gateways with the cloud computing platform so that one or more of the clients of the multitenant database system are  configured to selectively integrate a selected one or more of the respective payment gateway adapters to implement thereby enabling customers of the clients to perform payment transactions using the plurality of different respective payment gateways via the payments platform module of the cloud computing platform, wherein one or more of the respective payment gateway adapters is coded using a custom programming language of the cloud-based computing platform using standardized application programming interfaces (APIs) provided by the payments platform module of the cloud computing platform such that the respective payment gateway adapters are pluggable into the payments platform module, and wherein one or more of the respective payment gateway adapters is published as a managed package that is configured to be accessible to the clients so that clients can selectively install and instantiate one or 
wherein the payments platform module provides: payment gateway client APIs that are coded using the custom programming language of the cloud-based computing platform and that clients can utilize to interact with the various different respective payment gateways; and payment gateway adapter APIs of the respective payment gateway adapters for each of the different respective payment gateways, wherein the payment gateway adapter APIs are configurable to enable each of the different respective payment gateways to integrate with the payments platform module, and
wherein the payments platform module comprises:
a software-based payment gateway integration layer that is configurable to enable the payments platform module to interact with the respective payment gateways by exposing the payment gateway adapter APIs to interact with one or more of the plurality of different respective payment gateways, wherein the payment gateway adapter APIs serve as a bridge for interaction between the payment gateway integration layer and the respective payment gateways, and
wherein the respective payment gateway adapters translate the payment gateway adapter APIs of the respective payment gateway adapters into the payment gateway client APIs of the cloud computing platform so that they are compatible.

5.  The following is Examiner’s statement of reasons for allowance over the prior art: 

 “. . . a payments platform module having a pluggable architecture configurable to integrate one or more of the respective payment gateway adapters of the plurality of different respective payment gateways with the cloud computing platform so that one or more of the clients of the multitenant database system are configured to selectively integrate a selected one or more of the respective payment gateway adapters to implement thereby enabling customers of the clients to perform payment transactions using the plurality of different respective payment gateways via the payments platform module of the cloud computing platform. . .”
	“wherein the payments platform module provides: payment gateway client APIs that are coded using the custom programming language of the cloud-based computing platform and that clients can utilize to interact with the various different respective payment gateways: and payment gateway adapter APIs of the respective payment gateway adapters for each of the different respective payment gateways, wherein the payment gateway adapter APIs are configurable to enable each respective payment gateway to integrate with the payments platform module. . .”.  

6.  The following relevant prior art is the closest that has been found to the present invention, but it does disclose the limitations found above relating to “payment gateway adapters” in which the clients of the multitenant database system are able to selectively 

	1. Zhang et al. (U.S. Pub. No. 2010/0280909) discloses a payment gateway that utilizes a payment adapter that supports a plug-in model. However, Zhang does not allow for the flexibility that the present invention does in that the clients of the multitenant database system are able to selectively integrate which payment gateway adapters to implement to allow customers of the clients to perform payment transactions using the plurality of different payment gateways and not require one specific payment gateway configuration. The clients in the present invention are also able to use different APIs without having to understand and interact with multiple APIs for multiple different payment gateways, adding additional flexibility and efficiency, which is not the case in Zhang. 

For these reasons, independent claims 1 and 13 are deemed to be allowable over the most relevant prior art, and claims 2–3, 5–7, 9–12 and 14–20 are allowed by dependency on allowed claims 1 and 13, respectively. 

7. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696